Exhibit 10.1

CHANGE IN CONTROL
TERMINATION BENEFITS AGREEMENT

THIS CHANGE IN CONTROL TERMINATION BENEFITS AGREEMENT (this “Agreement”), dated
as of the 1st day of January 2014 (the “Effective Date”) is between Endeavour
International Corporation, a Nevada corporation (the “Company”), and Catherine
L. Stubbs (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company considers it essential to the best interests of the Company
and its stockholders that its executive management be encouraged to remain with
the Company and to continue to devote full attention to the Company’s business
in the event of a transaction or series of transactions that could or do result
in a change in control of the Company;

WHEREAS, the Company recognizes that the possibility of a change in control and
the uncertainty which it may raise among management may result in the departure
or distraction of management personnel to the detriment of the Company and its
stockholders;

WHEREAS, the Executive is a key executive-level employee of the Company;

WHEREAS, the Company believes that the Executive has made (and will continue to
make) valuable contributions to the Company;

WHEREAS, should the Company receive a proposal for, or otherwise consider, any
such transaction, in addition to the Executive’s regular duties, the Executive
may be called upon to assist in the assessment of proposals, advise management
and the Board of Directors of the Company (the “Board”) as to whether a proposed
transaction would be in the best interests of the Company and its stockholders,
and take such other actions as the Board might determine to be appropriate; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
services of the Executive, notwithstanding the possibility, threat or occurrence
of a change in control of the Company and believes that it is imperative to
diminish the potential distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened change in control, to
assure the Executive’s full attention and dedication to the Company in the event
of any threatened or pending change in control, and to provide the Executive
with appropriate severance arrangements following a change in control.

NOW, THEREFORE, to assure the Company that it will have the continued undivided
attention and services of the Executive and the availability of the Executive’s
advice and counsel notwithstanding the possibility, threat or occurrence of a
change in control of the Company, and to induce the Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and the Executive agree as follows:

1. Change in Control. For purposes of the Agreement a “Change in Control” shall
mean:

(a) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (i) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(ii) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;

(b) the dissolution or liquidation of the Company;

(c) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 30%
or more of the combined voting power of the outstanding securities of the
Company;

(d) individuals who, as of the day immediately preceding the Effective Date,
constitute members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board; or

(e) any other event that a majority of the Board, in its sole discretion, shall
determine constitutes a Change in Control hereunder.

For purposes of the preceding sentence, (A) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (B) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

2. Circumstances Triggering Receipt of Termination Benefits.

(a) Subject to Section 2(c), the Company will provide the Executive with the
benefits set forth in Section 4 upon any termination of the Executive’s
employment:

(i) by the Company at any time within the first 24 months after a Change in
Control;

(ii) by the Executive for “Good Reason” (as defined in Section 2(b) below) at
any time within the first 24 months after a Change in Control; or

(iii) by the Company or the Executive pursuant to Section 2(d).

(b) In the event of a Change in Control, the Executive may terminate employment
with the Company and/or any subsidiary for “Good Reason,” following notice and
opportunity for remedy as set forth herein and in Section 3. For purposes
hereof, “Good Reason” shall mean (subject to such notice and opportunity to
remedy) any of the occurrence of any of the following events without the
Executive’s prior written consent:

(i) A material reduction of the Executive’s authorities, duties, or
responsibilities as an executive and/or officer of the Company from those in
effect as of ninety (90) calendar days prior to the Change in Control; provided,
however, that any reduction in the foregoing resulting merely from the
acquisition of the Company and its existence as a subsidiary or division of
another entity such as a change in reporting relationship or title shall not be
sufficient to constitute Good Reason;

(ii) The Company’s requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Executive’s principal job location
or office immediately prior to the Change in Control; except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s then present business travel obligations;

(iii) A reduction by the Company of the Executive’s Base Salary and/or target
annual bonus opportunity in effect on the Effective Date hereof, or as the same
shall be increased from time to time;

(iv) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Section 8 (where it
requires successors to accept this Agreement) herein; or

(v) A material breach of this Agreement by the Company.

(c) Notwithstanding Sections 2(a) and (b) above, no benefits shall be payable by
reason of this Agreement in the event of:

(i) Termination of the Executive’s employment with the Company and/or its
subsidiaries by reason of the Executive’s death or Disability, provided that the
Executive has not previously given a valid “Notice of Termination” pursuant to
Section 3. For purposes hereof, “Disability” shall mean the Executive’s
inability, due to physical or mental infirmity, to perform the Executive’s
material duties and responsibilities to the Company and its subsidiaries for any
period of six consecutive months or for any period of eight months out of any
12-month period, as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably);

(ii) Termination of the Executive’s employment with the Company and/or its
subsidiaries on account of the Executive’s retirement without Good Reason;
provided, however, that, if at the time of such retirement the Executive has
Good Reason to terminate the Executive’s employment hereunder, then such
retirement shall be treated hereunder as a termination of the Executive’s
employment for Good Reason and the Executive shall be entitled to the benefits
provided in Section 4 hereof;

(iii) Termination of the Executive’s employment with the Company and its
subsidiaries for Cause. For the purposes hereof, “Cause” shall mean:

(A) The Executive’s willful failure to substantially perform his or her duties
with the Company (other than any such failure resulting from the Executive’s
Disability), after a written demand for substantial performance is delivered to
the Executive that specifically identifies the manner in which the Committee
believes that the Executive has not substantially performed his or her duties,
and the Executive has failed to remedy the situation within fifteen
(15) business days of such written notice from the Company;

(B) Gross negligence in the performance of the Executive’s duties which results
in material financial harm to the Company;

(C) The Executive’s conviction of, or plea of guilty or nolo contendere, to any
felony or any other crime involving the personal enrichment of the Executive at
the expense of the Company;

(D) The Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(E) The Executive’s willful violation of any of the covenants contained in
Section 7.

Notwithstanding the foregoing, “Cause” shall not exist unless and until the
Company has delivered to the Executive, along with the Notice of Termination for
Cause, a copy of a resolution duly adopted by three-quarters (3/4) of the entire
Board (excluding the Executive if the Executive is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event (or events) set forth in clauses (A)-(E) above has occurred and specifying
the particulars thereof in detail.

This Section 2(c) shall not preclude the payment of any amounts otherwise
payable to the Executive under any of the Company’s employee benefit plans,
stock plans, programs and arrangements, which payment shall be governed
exclusively by the terms thereof.

(d) A termination of the Executive’s employment by the Company without Cause or
by the Executive for an event that would constitute Good Reason following a
Change in Control that occurs, in either event, prior to a Change in Control,
but occurs (i) not more than 180 days prior to the date on which a Change in
Control occurs and (ii) (x) at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(y) otherwise arose in connection with, or in anticipation of, a Change in
Control, shall be deemed to be a termination or removal of the Executive without
Cause within the first 24 months after a Change in Control for purposes of this
Agreement and the date of such Change in Control shall be deemed to be the date
immediately preceding the date the Executive’s employment terminates.

3. Notice of Termination; Termination Date. Any termination of the Executive’s
employment with the Company and its subsidiaries as contemplated by Section 2
shall be communicated by written “Notice of Termination” to the other party
hereto. Any “Notice of Termination” shall indicate the effective date of
termination, which, shall be more than 60 days after the date the Notice of
Termination is delivered (the “Termination Date”), the specific provision in
this Agreement relied upon, and, except for a termination pursuant to
Section 2(d), will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination including, if applicable.
Executive must provide the Notice of Termination to the Company within 90 days
of the events constituting “Good Reason” for termination and the Company shall
have a period of 30 days after the Notice of Termination during which the
Company may remedy the condition before such termination shall be effective. In
the event the Company effects a remedy within such 30-day period and the
Executive does not rescind the Notice of Termination upon being notified of such
remedy, the termination benefits described in Section 4 hereof shall not be
payable with respect to such termination.

4. Termination Benefits. Subject to the conditions set forth in Section 2(a) and
contingent upon the Executive’s executing (and not revoking) the “Release” (as
defined below), the following post-termination payments or benefits shall be
paid or provided to the Executive following the Executive’s termination of
employment:

(a) Severance Payment. The Company shall pay to the Executive, as a severance
payment, an amount equal to the sum of (i) two times (A)the Executive’s “Base
Pay”, which shall be an amount equal to the greater of (x) the Executive’s rate
of annual base salary (prior to any deferrals) at the Termination Date or
(y) the Executive’s rate of annual base salary (prior to any deferrals)
immediately prior to the Change in Control, and (B) the Executive’s “Incentive
Pay”, which shall be an amount equal to the average annual bonus earned by the
Executive under the Company’s incentive compensation plan or any other annual
bonus plan (whether paid currently or on a deferred basis) during the three
fiscal years of the Company immediately preceding the fiscal year of the Company
in which the Change in Control occurred plus (ii) a pro rata portion of the
Executive’s target bonus for the fiscal year in which the Termination Date
occurs, which payment shall be made in a single lump sum on the first business
day following the Release becoming effective and irrevocable. Notwithstanding
the foregoing, if all or any portion of the severance payment is determined to
be “nonqualified deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company determines that
the Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i)
of the Code and Final Treasury Regulations promulgated thereunder (the “Treasury
Regulations”) and other guidance published thereunder, then such payment (or
portion thereof) shall be paid on the first day of the seventh month following
the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations, giving effect to the default presumptions of
Section 1.409A-1(h) thereof).

(b) Health Benefits. To the extent the Executive timely elects to continue
healthcare coverage through COBRA, the Company shall pay that portion of the
COBRA premium equal to the difference between the COBRA premium and Executive’s
monthly contribution towards health benefits that is in effect as of the date of
Executive’s termination of employment for a period equal to 18 months following
the Termination Date; provided, that, the Company’s obligation to provide such
health benefits shall cease at the time Executive becomes eligible for such
health benefits from another employer.

(c) Release. The Company’s obligation to make the payment and provide the
benefits described in this Section 4 are conditioned expressly on the
Executive’s executing (and not revoking) a general release of claims against the
Company (as “Company” is defined in Section 8) and its subsidiaries in a form
reasonably satisfactory to the Company (the “Release”), and such Release
becoming effective and irrevocable within 60 days following the Termination Date
(such date, the “Release Deadline”). The Company will provide the Release to the
Executive within seven days following the Termination Date. If the Release has
not become effective and irrevocable prior to the Release Deadline, Executive
shall not be entitled to receipt of any payments or benefits pursuant to this
Agreement.

5. Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which the Executive has
the right to receive from the Company or any of its affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by the Executive from the Company and its affiliates will be
one dollar ($1.00) less than three times the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by the Executive shall be subject to the excise
tax imposed by Section 4999 of the Code or (b) paid in full, whichever produces
the better net after-tax position to the Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing, first, payments or benefits to be paid in cash hereunder in
the order in which such payment or benefit would be paid or provided (beginning
with such payment or benefit that would be made last in time and continuing, to
the extent necessary, through to such payment or benefit that would be made
first in time) and, then, reducing any benefit to be provided in-kind hereunder
in a similar order. The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith. If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company (or its affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times the Executive’s base amount, then the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 5 shall require the Company
to be responsible for, or have any liability or obligation with respect to, the
Executive’s excise tax liabilities under Section 4999 of the Code.

6. No Mitigation Obligation; Obligations Absolute. The payment of the severance
compensation by the Company to the Executive in accordance with the terms of
this Agreement is hereby acknowledged by the Company to be reasonable, and the
Executive will not be required to mitigate the amount of any payment or other
benefit provided in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in Section 12
hereof. The obligations of the Company to make the payments and provide the
benefits provided herein to the Executive are absolute and unconditional (except
as provided herein) and may not be reduced under any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or any third party at any time.

7. Continuing Obligations.

(a) Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (information that has become public knowledge shall not include any
information that has entered the public domain as a result of acts or omissions
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company and
its subsidiaries for any reason, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

(b) Non-Solicitation. During the term of this Agreement and for a period of
twelve (12) months after the Termination Date, the Executive shall not, directly
or indirectly, employ or retain or solicit for employment or arrange to have any
other person, firm, or other entity employ or retain or solicit for employment
or otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company.

(c) Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.

(d) Non-Disparagement. At all times following the Termination Date, the
Executive agrees not to disparage the Company or any of its directors or
executive officers, or otherwise make comments harmful to the Company’s business
or reputation

(e) Blue Penciling. It is expressly understood and agreed that although the
Executive and the Company consider the restrictions contained in Sections 7(a)
through (d) to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

8. Successors.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of such successor entity to enter into such agreement prior to the
effective date of any such succession (or, if later, within three business days
after first receiving a written request for such agreement) shall constitute a
breach of this Agreement and shall entitle the Executive to terminate employment
pursuant to Section 2(a)(ii) and to receive the payments and benefits provided
under Section 4. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this
Section 7 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s designee or, if there is no such designee, to the
Executive’s estate.

9. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company,
with a copy to the General Counsel of the Company) at its principal executive
office and to the Executive at the Executive’s principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

10. Governing Law. The validity, interpretation, construction and performance of
this agreement shall be governed by the laws of the State of Texas, without
regard to conflicts of law principles.

11. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement (or in any employment or other written agreement relating to the
Executive). Nothing expressed or implied in this Agreement will create any right
or duty on the part of the Company or the Executive to have the Executive remain
in the employment of the Company or any subsidiary prior to or following any
Change in Control. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any law or government regulation or ruling. In the event
that the Company refuses or otherwise fails to make a payment when due and it is
ultimately decided that the Executive is entitled to such payment, such payment
shall be increased to reflect an interest factor, compounded annually, equal to
the prime rate in effect as of the date the payment was first due plus two
points. For this purpose, the prime rate shall be based on the rate identified
by Chase Manhattan Bank as its prime rate.

All headings and section references used herein are for convenience only and do
not constitute a part of this Agreement. Where specific language is used to
clarify by example a general statement contained herein, such specified language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relies. The language used in this Agreement
is deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
such party.

12. Reduction for Other Severance. Any payments or other benefits provided to
the Executive under this Agreement shall be offset or reduced by any payments or
other benefits provided under any severance plan or employment agreement which
the Executive is eligible to receive (or has received) as a result of the
termination of the Executive’s employment.

13. Separability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Non-assignability. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in
Section 8. Without limiting the foregoing, the Executive’s right to receive
payments hereunder shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, other than a transfer by will or
by the laws of descent or distribution, and in the event of any attempted
assignment or transfer by the Executive contrary to this Section 14 the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred to any person other than the Executive or, in the event of death,
the Executive’s designated beneficiary or, in the absence of an effective
beneficiary designation, the Executive’s estate.

15. Effectiveness; Term. This Agreement will be effective and binding as of the
date first above written immediately upon its execution and shall continue in
effect through the second anniversary of such date; provided, however, that the
term of this Agreement shall automatically be extended for an additional day for
each day that passes so that there shall at any time be two years remaining in
the term unless the Company provides written notice to the Executive that it
does not wish the term of this Agreement to continue to be so extended, in which
case the Agreement shall terminate on the second anniversary of such notice if
there has not been a Change in Control prior to such second anniversary. In the
event that a Change in Control has occurred during the term of this Agreement,
then this Agreement shall continue to be effective until the second anniversary
of such Change in Control. Notwithstanding any other provision of this
Agreement, if, prior to a Change in Control, the Executive ceases for any reason
to be an employee of the Company and any subsidiary (other than a termination of
employment pursuant to Section 2(d) hereof), thereupon without further action
the term of this Agreement shall be deemed to have expired and this Agreement
will immediately terminate and be of no further effect. For purposes of this
Section 15, the Executive shall not be deemed to have ceased to be an employee
of the Company and any subsidiary by reason of the transfer of the Executive’s
employment between the Company and any subsidiary, or among any subsidiaries.
Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections 4 through 8 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

17. Code Section 409A. To the greatest extent possible, the amounts payable
pursuant to the terms of this Agreement are intended to be and will be treated
as exempt from Section 409A of the Code. For purposes of Section 409A of the
Code, to the extent applicable, each payment or amount due under this Agreement
shall be considered a separate payment, and Executive’s entitlement to a series
of payments is to be treated as an entitlement to a series of separate payments.
Separation from service, termination from employment and similar phrases used in
this Agreement shall mean a “separation from service” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, the
Company shall modify the time and/or form of any payment or benefit provided
hereunder any if and to the extent that the Company or the Executive determines
such modification to be necessary or advisable to avoid the imposition upon the
Executive of earlier or additional taxes pursuant to Code Section 409A
(including, without limitation, to the extent necessary if the Executive has
received payments or benefits that would be aggregated with such payment or
benefit under any other plan or agreement of the Company). In making any such
modification, the determination by the Company or the Executive must be made in
good faith, be based on advice of counsel and be designed, in the Company’s sole
judgment, to fulfill as closely as possible the Company’s original commitment to
the Executive with respect to the payment or benefit being modified to comply
with Section 409A without increasing the Company’s costs in providing such
payment or benefit

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

Endeavour International Corporation

By: /s/ William L. Transier
Printed Name: William L. Transier
Title: Chairman, Chief Executive Officer and President
Executive
By: /s/ Catherine L. Stubbs
Printed Name: Catherine L. Stubbs
Title: Chief Financial Officer

2